department of the treasury internal_revenue_service washington d c date number release date uil cc dom corp tam-107545-99 memorandum for assistant chief_counsel corporate by branch chief cc dom corp from technical_advice_memorandum tam-107545-99 subject taxpayer target acquiring acquisition convertible preferred convertible debentures in a technical_advice_memorandum tam issued by the assistant chief_counsel corporate the national_office concluded that for preferred_stock to be structured to avoid the other provisions of sec_1059 and to enable corporate shareholders to reduce tax through a combination of dividends received deductions and loss on the disposition of the stock under sec_1059 the issuer of the stock must have had a purpose or motive of achieving the tax result described in that provision at the time the tam was issued the facts in the request for technical_advice and supplemental documents did not allow a conclusion that the convertible preferred was described in sec_1059 in the tam the national_office stated it was not prepared to conclude that the capital_loss claimed by taxpayer upon the disposition of the convertible debentures is not bona_fide under sec_165 in the absence of further factual development pertinent to the issue this memorandum has additional comments concerning case development hazards and other considerations sec_1059 as stated in the tam for sec_1059 to apply the issuing_corporation must have had a purpose or motive of helping the shareholders achieve a result of avoiding the other provisions of sec_1059 and reducing tax as described in sec_1059 additional facts that would tend to support a finding that the convertible preferred was structured to avoid might include evidence that the stock was distributed or marketed particularly to corporate shareholders or evidence that the terms of the stock were directed by acquiring’s tax advisors with a view to giving its shareholders a combination of a dividends received deduction and a basis shift setting up an artificial loss on the other hand evidence that the convertible preferred was issued to many noncorporate shareholders or issued to all shareholders of all types who exchanged target stock for acquiring stock in the acquisition would tend to point away from a finding that the stock was described in sec_1059 case development hazards and other considerations an inference of the intent of acquiring in structuring the convertible preferred may be derived from the typ e of target shareholders that received the convertible preferred in the acquisition if the shareholders of target that received convertible preferred were solely or predominantly corporations we could argue that acquiring had a purpose or motive of helping its shareholders avoid sec_1059 because it tailored the convertible preferred for shareholders who would benefit from the combination of the dividends received deduction a shift of basis under sec_302 and a capital_loss on the other hand if convertible preferred was distributed proportionally to all target shareholders including a fair number of individuals the taxpayer has a strong argument that nontax reasons may have influenced acquiring in issuing convertible preferred_stock with a right for it to redeem it for convertible debentures possible nontax reasons for issuing convertible preferred include a the large amount of debt incurred by acquiring to finance the acquisition which may have led to a decision to delay acquiring incurring additional debt by delaying the time that acquiring could redeem the convertible preferred for additional debt b the fact that convertible preferred_stock can pay a lower dividend rate than nonconvertible preferred_stock and c a concern that using common_stock as consideration in the acquisition could reduce the common stock’s value the taxpayer’s representatives say records filed with the securities_and_exchange_commission near the time of the acquisition indicate that at that time portions of the convertible preferred were held by institutional investors primarily mutual funds and depository trust accounts less than a majority of the convertible preferred was held directly by corporations the extent to which the mutual funds and depository trust accounts represent stock holdings taxable to individuals not corporations is unclear finally we have read a tax law journal article which states that the tax incentive to issue stock similar to the convertible preferred is to postpone an interest_deduction for the issuing_corporation until after tax losses have expired after which the corporation would convert the convertible preferred_stock to convertible debt willens corporate finance vehicles journal of taxation of investment sec_68 section of article discussing convertible exchangeable preferred_stock this tax motive is not a motive addressed by sec_1059 and should not be used as grounds for asserting that sec_1059 applies to the convertible preferred sec_165 sec_165 permits the deduction of any loss sustained during the taxable_year and not compensated by insurance or otherwise under sec_1_165-1 however only a bona_fide loss is allowable and substance and not mere form shall govern in determining a deductible loss the service recently issued notice_99_59 1999_52_irb_761 which describes certain types of transactions being marketed to taxpayers for the purpose of generating tax losses in the transactions described taxpayers use a series of contrived steps to claim tax losses for capital outlays that they have in fact recovered the notice was issued to alert taxpayers and their representatives that the purported losses arising from such transactions are not properly allowable for federal_income_tax purposes applying the sham_transaction doctrine and citing the sec_165 regulations the court in 157_f3d_231 3d cir disallowed a loss in that case a partnership purchased citicorp notes for approximately dollar_figure million and in days sold them for variable rate libor notes worth approximately dollar_figure million and approximately dollar_figure million in cash because of the installment_sale regulations governing contingent payment arrangements the partnership recovered only one-sixth of its basis in the citicorp notes approximately dollar_figure million in the year of the sale and reported gain of approximately dollar_figure million dollar_figure million cash received less the dollar_figure million much of this was allocated to a tax-neutral party the remaining basis in the citicorp notes was transferred to the libor notes their subsequent disposition resulted in losses that were allocated in large part to taxable partners in disallowing the losses the court applied the sham_transaction doctrine it found that the ownership and disposition of the citicorp notes lacked any significant economic consequences to the taxpayer beyond the creation of tax benefits and that the acquisition and disposition of the citicorp notes moreover lacked any business_purpose the court also cited the sec_165 regulations tax losses such as these which are purely an artifact of tax_accounting methods and which do not correspond to any actual economic losses do not constitute the type of ‘bona fide’ losses that are deductible under the internal_revenue_code and regulations f 3d pincite other cases suggest a more narrow interpretation of the requirement that a loss be bona_fide see 499_us_554 cottage savings addressed the deductibility of losses realized on the exchange of home mortgages the supreme court after holding that the exchanged mortgages were materially different and that therefore their exchange was a realization event under code sec_1001 concluded further that the sec_165 requirement that a loss be bona_fide did not prevent deduction of the losses because there is no contention that the transactions in this case were not conducted at arm’s length or that cottage savings retained de_facto ownership of the participation interests it traded to the four reciprocating s l’s higgins is inapposite u s pincite the case cited by the supreme court - 308_us_473 -- concerned a sale of securities to a controlled_corporation under circumstances indicating that the taxpayer retained beneficial_ownership of the securities one could argue that the supreme court opinion suggests a narrow inquiry under sec_165 - whether a disposition occurs in an arm’s- length transaction -- rather than a broader economic_substance inquiry the type engaged in by the court in acm partnership the court_of_appeals in cottage savings had engaged in such an inquiry in holding that the losses were not bona_fide the court_of_appeals concluded that the losses on the mortgage exchanges were not allowable because they did not appreciably affect the taxpayer’s economic position to secure a deduction the statute requires that an actual loss be sustained an actual loss is not sustained unless when the entire transaction is concluded the taxpayer is poorer to the extent of the loss claimed in other words he has that much less than before 890_f2d_848 6th cir acm partnership however is not inconsistent with the supreme court opinion in cottage savings in fact the supreme court recently denied a writ of certiorari in acm partnership 119_sct_1251 date while cottage savings addressed whether the taxpayer could deduct economic losses actually sustained over a long period of time as interest rates caused mortgages to decline in value acm partnership involved the issue of whether to respect the taxpayer’s purchase and sale within days of citicorp notes under an arrangement designed to create accounting gains and losses that could be separately allocated by a partnership to tax neutral and taxable parties respectively the supreme court’s opinion in cottage savings indicates that the government did not advance a broader economic_substance argument in support of disallowing the losses in that case perhaps because it was clear that actual economic losses had been sustained and the only issue was whether the losses had been realized case development hazards and other considerations in this case taxpayer’s loss could be disallowed under the reasoning of acm partnership and notice_99_59 if taxpayer’s acquisition of convertible preferred and exchange of convertible preferred for convertible debentures appears to have lacked any economic_substance though the similarities between the convertible preferred and the convertible debentures the same percentage dividend interest rate identical liquidation principal amounts identical conversion to common_stock rights and very similar voting rights call into question the economic consequence of the exchange of convertible preferred for convertible debentures target shareholders including taxpayer initially acquired convertible preferred as part of an acquisition by one public company of another it would be difficult to argue as required by acm partnership that the initial acquisition of convertible preferred by target shareholders was a sham in acm partnership the partnership purchased and sold citicorp notes in order to create artificial gains and losses under the installment_method rules applicable to contingent payment arrangements similarly in transactions described in notice_99_59 taxpayers initially invest in the partnership_interest that gives rise to the purported losses for the purpose of generating those losses here taxpayer acquired and then redeemed convertible preferred for convertible debentures carrying virtually identical rights under terms that allow creation of tax- free basis and reporting a loss the facts in support of applying acm partnership do not appear to have been fully developed other finally there is an issue not addressed in the tam that may be present in the case the tax result the taxpayer claims from the exchange of convertible preferred for convertible debentures and the subsequent sale of the convertible debentures depends on the redemption of the convertible preferred being treated as a dividend if the redemption were part of a plan by taxpayer to completely terminate its interest in acquiring the redemption would be treated as a sale_or_exchange under sec_302 and b not a dividend see 213_f2d_914 6th cir allowing the consequences of a taxpayer’s sale of some stock followed by the corporation’s redemption of her remaining shares to be considered together when the taxpayer’s intent at the time of the sale was to completely terminate her interest in the corporation revrul_77_226 1977_2_cb_90 to the same effect revrul_75_447 1975_2_cb_113 sequence of the steps irrelevant if both steps are clearly part of an overall plan case development hazards and other considerations we are aware that taxpayer disposed of its remaining interest in acquiring approximately eight months after the redemption of the convertible preferred
